Citation Nr: 0808045	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-36 778	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to special monthly pension.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
March 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  

An April 2005 VA letter reflected that the veteran was 
scheduled for a hearing before the Authorization Panel in May 
2005.  In a May 2005 report of contact, the veteran cancelled 
her hearing and stated that she did not want to reschedule at 
that time.  Further, in a June 2007 statement, the veteran's 
representative noted that the veteran did not want a hearing.  
As such, the veteran's hearing request has been withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2007 statement, the veteran's representative 
contended that in September 2006, the veteran fell and broke 
her right arm and was treated at the J.B. VAMC.  The 
veteran's representative claimed that these records will 
address the veteran's claim that she requires the regular aid 
of another person to protect herself in her daily 
environment.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, a 
remand is necessary to obtain VA records pertaining to the 
veteran's fall in September 2006 and the impact, if any, her 
broken right arm has on her claim for special monthly 
pension.  

Additionally, in light of the forgoing, the veteran should be 
scheduled for an examination to evaluate her claim for 
special monthly pension to include aid and attendance and 
housebound status.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain relevant 
treatment records from the J.B. VAMC, to 
include any records pertaining to the 
veteran's treatment for a broken right arm 
in September 2006, and associate them with 
the claims file.  

2.  The AMC/RO should take the appropriate 
steps to arrange for a VA examination with 
an individual with the expertise to 
determine if the veteran has a need for 
regular aid and attendance or is 
housebound.

The examiner should review the veteran's 
medical records and determine the nature, 
extent, severity, and manifestations of 
the veteran's disabilities.  The examiner 
is requested to render an opinion as to 
whether the veteran's disabilities result 
in physical or mental impairment that 
render her so helpless as to require the 
regular aid and attendance of another 
person or render her permanently 
housebound.  The examiner is requested to 
consider each existing condition and its 
impact on the veteran's ability to perform 
acts of daily living, including keeping 
herself clean and presentable, feeding, 
dressing and undressing herself, frequent 
need of adjustment of any special 
prosthetic or orthopedic appliances, 
attending to her needs of nature, and 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from hazards 
or dangers incident to her daily 
environment.  

3.  After the above has been completed, 
the AMC must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
and her representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



